
	
		I
		112th CONGRESS
		2d Session
		H. R. 4298
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. McKinley
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Labor to conduct a review of
		  the forms related to obtaining workers’ compensation benefits under the Federal
		  Black Lung Benefits Program.
	
	
		1.Short titleThis Act may be cited as the
			 Burdensome Paperwork Reduction for Our
			 Miners Act.
		2.Review of black
			 lung forms
			(a)ReviewNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Labor, acting through the Director
			 of the Division of Coal Mine Workers’ Compensation and the Chief Information
			 Officer of the Department of Labor, and in consultation with the Director of
			 the Office of Management and Budget, shall conduct a review of the forms
			 related to obtaining workers' compensation benefits under the Federal Black
			 Lung Benefits Program to determine whether it is feasible to combine or reduce
			 such forms in order to further the purposes of the Paperwork Reduction Act of
			 1995 (Public Law 104–13).
			(b)ImplementationNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall implement any feasible combination
			 or reduction of the forms related to obtaining workers' compensation benefits
			 under the Federal Black Lung Benefits Program identified in the review
			 conducted under subsection (a).
			(c)Reports
				(1)Initial report
			 of reviewNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit a report to Congress that describes the
			 findings of the review conducted under subsection (a).
				(2)Report of
			 implementationNot later than
			 1 year after the Secretary implements any combination or reduction of the forms
			 related to obtaining workers' compensation benefits under the Federal Black
			 Lung Benefits Program under subsection (b), the Secretary shall submit a report
			 to Congress that describes such implementation.
				
